DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2019/0030371) (hereafter Han) in view of Takahashi et al. (WO2020031243) (for translation purpose, see, US 2021/0272288) (hereafter Takahashi).
Regarding claims 1, 12 and 17, Han discloses a computer-implemented method of training a model labeling two or more organic structures within an image, the method comprising: 
receiving a set of training images, the set of training images including a first plurality of images and a second plurality of images, each of the first plurality of images including a label for each of the two or more organic structures and each of the second plurality of images including a label for only a subset of the two or more organic structures; and training the model using the first plurality of images, the second plurality of images (see, fig. 4, CNN model 402 and 401 the training image database “set of training images” with plurality of training images and paragraph [0059], medical image database, “organic structures” and ground truth label “label” associated with the structures and the CNN “model” is training using the images and the labels; paragraph [0060], wherein the stack of images includes the number of images such as 3,5,7 etc. “two or more organic images”, [0060] a stack of adjacent 2D images includes an odd number of images, such as 3, 5, 7, or any suitable odd number. In such instances, the ground truth label map provides a known anatomical structure label for each pixel of the middle image of the stack. In other embodiments, a stack of adjacent 2D images includes an even number of images, such as 2, 4, 6, or any suitable even number. In such instances, the ground truth label map provides a known anatomical structure label for each pixel of one of the two middle images of the stack, paragraph [0065], a CNN model for image segmentation may receive a stack of adjacent 2D images as input and outputs a predicted 2D label map of one of the images in the middle of the stack. As described above, if the stack of adjacent 2D images includes an odd number of images, the 2D label map provides structure labels of the middle image of the stack. Alternatively, if the stack of adjacent 2D images includes an even number of images, the 2D label map provides structure labels of one of the two middle images of the stack, 
But, Han does not explicitly disclose a label merging function mapping a label from the first plurality of images to a label included in the second plurality of images.
However, in same field of endeavor, Takahashi teaches paragraph [0022], the correcting the label areas may include dividing the training label image into a plurality of partial images, and correcting the label areas for at least one partial image of the divided training label image. [0179] Furthermore, for example, in a modified example shown in FIG. 23, a training label image 12 is corrected in an image analysis device 300. A trained model 2 is created on the training data processor 50 side. On the image analysis device 300 side, the training label image 12 is created using a newly captured analysis image 15 as an input image 11 of training data 10. The training data 10 including the input image 11 and the training label image 12 is added to a training data set 1. The image analysis device 300 creates a determination label image 14 from the input image 11 by a pre-trained model 2a, compares it with the training label image 12, and corrects the training label image 12 based on the comparison results. The image analysis device 300 transmits the training data 10 including the input image 11 and a corrected training label image 12a to the training data processor 50 via a network. The training data processor 50 adds the transmitted training data 10 to the training data set 1, re-trains the pre-trained model 2a, and creates (updates) the trained model 2. See, Fig. 21, the determination label image 14 with the plurality of patch images and training label image, 12 with the plurality of patch images are compared and corrected and, see, fig. 22, the re-training using the corrected training label image, hence, mapping is done to correct the image, which is interpreted as label merging function. 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the Han to 
 	Regarding claims 2, 13 and 18, the combined teachings further discloses the method, further comprising: receiving a medical image; and generating, with the model as trained, a label for each of the two or more organic structures within the medical image (see, Han, Paragraph [0059], the CNN model training unit 402 may communicate with the training image database 401 to receive one or more sets of training images. The sets of training images stored in the training image database 401 may be obtained from a medical image database).
 	Regarding claims 3, 14 and 19, Han further discloses the method wherein generating the label for each of the two or more organic structures within the medical image includes determining, for each pixel of the medical image (paragraph [0088], segmentation label map), a probability that the pixel is a portion of one of the two or more organic structures (Han, paragraph [0089], a predicted probability of voxel i belonging to class c (background, left lung, right lung, heart, esophagus, and spinal cord in this example) and y.sub.i.sup.2 may represent a value corresponding to the ground truth).
 	Regarding claims 4, 15 and 20, Han further discloses the method wherein at least one of the pluralities of first images includes a label for background, the background not including the two or more organic structures (see, paragraph [0089], a predicted probability of voxel i belonging to class c (background, left lung, right lung, heart, esophagus, and spinal cord in this example) and y.sub.i.sup.2 may represent a value corresponding to the ground truth).
 	Regarding claim 5 and 16 Han further discloses the method wherein the model is further configured to label background within the image (see, paragraphs [0088], label map, [0089], background prediction classification).


 	Regarding claim 7, Han further discloses the method, wherein the two or more organic structures include at least two selected from a group consisting of a cellular membrane, a nucleus, an insulin vesicle, and a mitochondria (see, paragraph [0026], wherein the segmentation takes place of the five OARs that includes esophagus that includes the membrane and mitochondria).
Regarding claim 8, Han further discloses the method, wherein the first plurality of images includes a plurality of tomographic medical images (see, paragraph p0023], tomography image, [0034], [0064], various imaging modalities).
 	Regarding claim 9, Han further discloses the method, wherein the first plurality of images includes a plurality of cellular ultrastructure images (see, paragraph [0034], [0064], ultrasound images).
 	Regarding claim 10, Han further discloses the method, wherein the model includes a convolutional neural network (paragraph [0089], CNN).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/836115 in view of Han. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Co-pending application # 16/836115
1. A computer-implemented method of training a model labeling two or more organic structures within an image, the method comprising: receiving a set of training images, the set of training images including a first plurality of images and a second plurality of images, each of the first plurality of images including a label for each of the two or more organic structures and each of the second plurality of images including a label for only a subset of the two or more organic structures; and training the model using the first plurality of images, the second plurality of images, and a label merging function mapping a label from the first plurality of images to a label included in the second plurality of images.














2. The method of claim 1, further comprising: receiving a medical image; and generating, with the model as trained, a label for each of the two or more organic structures within the medical image.

3. The method of claim 2, wherein generating the label for each of the two or more organic structures within the medical image includes determining, for each pixel of the medical image, a probability that the pixel is a portion of one of the two or more organic structures.

4. The method of claim 1, wherein at least one of the plurality of first images includes a label for background, the background not including the two or more organic structures.




6. The method of claim 1, wherein the two or more organic structures include a heart and a lung.

7. The method of claim 1, wherein the two or more organic structures include at least two selected from a group consisting of a cellular membrane, a nucleus, an insulin vesicle, and a mitochondria.

8. The method of claim 1, wherein the first plurality of images includes a plurality of tomographic medical images.

9. The method of claim 1, wherein the first plurality of images includes a plurality of cellular ultrastructure images.

10. The method of claim 1, wherein the model includes a convolutional neural network.











11. The method of claim 1, wherein the set of training images further includes a third plurality of images, each of the third plurality of images including a label for only a third subset of the two or more organic structures different than the first subset and the second subset, and wherein training the model includes training the model using the first plurality of images, the second plurality of images, the third plurality of images, the label merging function mapping a label from the first plurality of images to a label included in the second plurality of images, and a second label merging function mapping a label from the first 

12. A system for training a model labeling two or more organic structures within an image, the system comprising: an electronic processor configured to: receive a set of training images, the set of training images including a first plurality of images and a second plurality of images, each of the first plurality of images including a label for each of the two or more organic structures and each of the second plurality of images including a label for only a subset of the two or more organic structures; and train the model using the first plurality of images, the second plurality of images, and a label merging function mapping a label from the first plurality of images to a label included in the second plurality of images.


13. The system of claim 12, wherein the electronic processor is further configured to: receive a medical image; and generate, with the model as trained, a label for each of the two or 

14. The system of claim 13, wherein generating the label for each of the two or more organic structures within the medical image includes determining, for each pixel of the medical image, a probability that the pixel is a portion of one of the two or more organic structures.

15. The system of claim 12, wherein at least one of the first plurality of images includes a label for background, the background not including the two or more organic structures.

16. The system of claim 15, wherein the model is further configured to label background within the image.

17. Non-transitory computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions, the set of functions comprising: receiving a set of training images for training a model labeling two or more organic structures 



18. The non-transitory computer-readable medium of claim 17, wherein the set of functions further comprises: receiving a medical image; and generating, with the model as trained, a label for each of the two or more organic structures within the medical image.

19. The non-transitory computer-readable medium of claim 18, wherein generating the label for each of the two or more organic 

20. The non-transitory computer-readable medium of claim 17, wherein at least one of the first plurality of images includes a label for background, the background not including the two or more organic structures.


2. (Original) The method of claim 1, wherein training the model using the first plurality of images, the second plurality of images, and a label merging function mapping a label from the first plurality of images to a label included 

3. (Original) The method of claim 1, further comprising: receiving a medical image; and generating, with the model as trained, a label for each of the two or more organic structures within the medical image.

4. (Original) The method of claim 3, wherein generating the label for each of the two or more organic structures within the medical image includes determining, for each pixel of the medical image, a probability that the pixel is a portion of one of the two or more organic structures.

5. (Original) The method of claim 1, wherein at least one image included in the first plurality of images includes a label for background, the background not including the two or more organic structures.

6. (Original) The method of claim 5, wherein the model is further configured to label background within the image.

7. (Original) The method of claim 1, wherein the two or more organic structures include a heart and a lung.

8. (Original) The method of claim 1, wherein the two or more organic structures include at least two selected from a group consisting of a cellular membrane, a nucleus, an insulin vesicle, and a mitochondria.

9. (Original) The method of claim 1, wherein the first plurality of images includes a plurality of tomographic medical images.

10. (Original) The method of claim 1, wherein the first plurality of images includes a plurality of cellular ultrastructure images.

11. (Currently Amended) The method of claim 1, wherein the model includes a convolutional 

12. (Original) The method of claim 1, wherein the set of training images further includes a third plurality of images, each of the third plurality of images including a label for a third subset of the two or more organic structures, the third subset different than the first subset and the second subset, and wherein training the model includes training the model using the first plurality of images, the second plurality of images, the third plurality of images, the label merging function mapping a label from the first plurality of images to a label included in the second plurality of images, and a second label merging function mapping a label from one of the first plurality of images 

13. (Original) A system for training a model labeling two or more organic structures within an image, the system comprising: an electronic processor configured to: receive a set of training images, the set of training images including a first plurality of images and a second plurality of images, each of the first plurality of images including a label for a first subset of the two or more organic structures and each of the second plurality of images including a label for a second subset of the two or more organic structures, the second subset being different than the first subset; and train the model using the first plurality of images, the second plurality of images, and a label merging function mapping a label from the first plurality of images to a label included in the second plurality of images.
14. (Original) The system of claim 13, wherein the electronic processor is further configured to: receive a medical image; and generate, with the model as trained, a label for each of the two 

15. (Original) The system of claim 14, wherein generating the label for each of the two or more organic structures within the medical image includes determining, for each pixel of the medical image, a probability that the pixel is a portion of one of the two or more organic structures.
16. (Original) The system of claim 13, wherein at least one of the first plurality of images includes a label for background, the background not including the two or more organic structures.
17. (Original) The system of claim 16, wherein the model is further configured to label background within the image.

18. (Original) Non-transitory computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions, the set of functions comprising: receiving a set of training images for training a model generating a label for each 
19. (Original) The non-transitory computer-readable medium of claim 18, wherein the set of functions further comprises: receiving a medical image; and generating, with the model as trained, a label for each of the two or more organic structures within the medical image.










20. (Original) The non-transitory computer-readable medium of claim 18, wherein at least one of the first plurality of images includes a label for background, the background not including the two or more organic structures.


The difference is second images label for only a subset of the two or more organic structures. But, Han teaches [0060] a stack of adjacent 2D images includes an odd number of images, such as 3, 5, 7, or any suitable odd number. In such instances, the ground truth label map provides a known anatomical structure label for each pixel of the middle image of the stack. In other embodiments, a stack of adjacent 2D images includes an even number of images, such as 2, 4, 6, or any suitable even number. In such instances, the ground truth label map provides a known anatomical structure label for each pixel of one of the two middle images of the stack, paragraph [0065], a CNN model for image segmentation may receive a stack of adjacent 2D images as input and outputs a predicted 2D label map of one of the images in the middle of the stack. As described above, if the stack of adjacent 2D images includes an odd number of images, the 2D label map provides structure labels of the middle image of the stack. Alternatively, if the stack of adjacent 2D images includes an even number of images, the 2D label map provides structure labels of one of the two middle images of the stack, subset of labelling is described). Therefore, it would have been 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elisha et al. (US 2021/0256420) paragraph [0098], responsive to identifying the one of the pluralities of ML model-generated labels as problematic, the problematic label is merged with the other label that conflicts with the problematic model and the machine learning model is retrained after the merge.
Feng et al. (US 11030747), col. 7 lines 1-10, discloses first, the organs to be segmented are localized and the original 3D thoracic images are separately cropped to patches of a much smaller sizes with each patch containing only one organ; second, individual models are trained to segment the organ from the cropped images; finally, the segmentation results for each organ are resampled to the original image size and merged together to obtain the final label map.
Khan et al. (US 2020/0380312) discloses 0026] The state-label mapping model 207 may be used for identifying the missing labels during validating the annotated labels. The state-label mapping model 207 may use correlation between the labels and a base state for identifying the missing labels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/10/2022